DETAILED ACTION
This action is in response to communications filed 3/1/2021:
Claims 1-26, 34, and 36-37 are cancelled
Claims 27-33, 35, and 38-46 are pending
Claim objection is withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 27-33, 35, and 38-46 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Response to Amendment
Claim Objections
Claims 32 and 38-40 are objected to because of the following informalities:
Claims 38-40 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 30-32, respectively.
Claims 32 and 40 should recite “…configured to adjust the dispersion pattern…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 [parent claim] already incorporates each and every element recited in dependent claim 41.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 27-29, 35, 41, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathurst et al (US20050286698, hereinafter “Bathurst”) in view of Delano et al (US20110129098, hereinafter “Delano”) in further view of Zhang et al (US20090080632, hereinafter “Zhang”).
Regarding claim 27, Bathurst teaches a communications system for distributing media on a local area network within a venue (abstract, conference system that distributes media [i.e. voice data] between local and remote environments; ¶28, the venue would be any environment fit for a conference), the communications systems including: 
a local area network that is configured for streaming multiple channels of digital media (¶27, VoIP communication between multiple base units; carrier medium capable of streaming plurality of channels of digitized data);
a plurality of communications units (¶27, Fig. 9, plurality of base units), each communications unit including: 
a network interface configured for connecting the communications unit to the local area network (¶27, Fig. 9, base units can be connected via wired or wireless [¶106]); 
a digital signal processor connected to the network interface to process signals received from and sent to the local area network (¶36, Fig. 3, controller 306 acts as the signal processor); 
an analogue input for connection to a sound source, the analogue input being connected to the digital signal processor so that analogue signals generated by the analogue input can be digitised and received by the local area network, via the digital signal processor (Fig. 4A-4B, microphone input connected to controller; input data digitized and transmitted); 
an audio output that is configured to generate sound output, the audio output being connected to the digital signal processor so that a digital input from the local area network can be processed into analogue signals for the audio output (Fig. 4A-4B, speaker connected to controller and capable of outputting data received by the controller); and 

at least one input/output (I/O) unit, the at least one I/O unit (Figs. 3, 4A-4B, plurality of communication units comprising of I/O) including: 
a network interface configured for connecting the I/O unit to the local area network (Fig. 6, network interface for connecting communication unit to a network]); 
a digital signal processor connected to the network interface to process signals received from and sent to the local area network (Fig. 3, controller 306 provides processing power and is connected to the network port); 
and 
a controller that is configured to control operation of the I/O unit (Fig. 3, controller 306 that provides processing power to the communication units).
Bathurst fails to explicitly teach a reference microphone that is configured to detect ambient noise and to generate an audio signal representing the ambient noise such that the audio signal can be used to filter out the ambient noise;
a multi-channel analogue input for connection to analogue input devices, the analogue input connected to the digital signal processor so that digitised input signals from the analogue input devices can be received by the local area network, via the network interface;  Page 4of8Appl. No: TBD Docket No: 898/3 UTIL Amdt. dated: June 12, 2019 
a multi-channel analogue output for connection to analogue output devices, an analogue output being connected to the digital signal processor so that digitised output signals can be received by the analogue output and transmitted as analogue signals to analogue output devices;
Delano teaches a reference microphone that is configured to detect ambient noise and to generate an audio signal representing the ambient noise such that the audio signal can be used to filter 
Delano fails to explicitly teach a multi-channel analogue input for connection to analogue input devices, the analogue input connected to the digital signal processor so that digitised input signals from the analogue input devices can be received by the local area network, via the network interface;  Page 4of8Appl. No: TBD Docket No: 898/3 UTIL Amdt. dated: June 12, 2019 
a multi-channel analogue output for connection to analogue output devices, an analogue output being connected to the digital signal processor so that digitised output signals can be received by the analogue output and transmitted as analogue signals to analogue output devices;
Zhang teaches a multi-channel analogue input for connection to analogue input devices, the analogue input connected to the digital signal processor so that digitised input signals from the analogue input devices can be received by the local area network, via the network interface (Fig. 6, ¶73, multi-channel analog input devices [microphones] can be part of the conferencing device 218 [Fig. 2] wherein the microphones are connected to a processor and can be output to a network communication module for transmission on a local area network [Fig. 2; ¶26]);  Page 4of8Appl. No: TBD Docket No: 898/3 UTIL Amdt. dated: June 12, 2019 
a multi-channel analogue output for connection to analogue output devices, an analogue output being connected to the digital signal processor so that digitised output signals can be received by the analogue output and transmitted as analogue signals to analogue output devices (Fig. 2, Fig. 4, audio can be output to a multichannel output set of speakers);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of noise cancellation (as taught by Delano) to the conferencing system (as taught by Bathurst). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of achieving improved overall signal quality (lower noise). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conference system (as taught by Bathurst in 
Regarding claim 28, Bathurst in view of Delano in further view of Zhang teaches wherein each communications unit includes an amplifier that is connected between the digital signal processor and the audio output to amplify the analogue signals for the audio output (Bathurst, ¶38, 42, speaker driven by an amplifier; example conference unit comprises of volume keys for controlling said amplifier to adjust speaker output).
Regarding claim 29, Bathurst in view of Delano in further view of Zhang teaches wherein the reference microphone is a digital reference microphone that is connected to the digital signal processor with a digital audio bus (Delano, ¶53, microphone can be a digital microphone [connected to digital ANC circuit, see Fig. 2]; the bus is also digital since it is the audio data is already digitized when being sent to the digital ANC circuit).
Regarding claim 35, Bathurst in view of Delano in further view of Zhang teaches which includes at least one amplifier unit, the at least one amplifier unit (Bathurst, Figs. 3, 4A-4B, plurality of communication units comprising of amplifiers) including: 
a network interface for connecting the amplifier unit to the local area network; 
a digital signal processor connected to the network interface; 
an amplifier for connection to one or more speakers, the amplifier being connected to the digital signal processor so that digitised audio signals can be received by the amplifier from the local area network and converted into amplified analogue signals for the speakers; and 
a controller that is configured to at least control operation of the amplifier unit (Bathurst, Figs. 3, 4A-4B, plurality of communication units comprising of amplifiers; the network interface, DSP, amplifiers, and controller are all present within the plurality of communication units).
Regarding claim 41, it is rejected similarly as claim 27. 
Regarding claims 43-44, they are rejected similarly as claims 27-28, respectively. The method can be found in Bathurst (¶1, method of using conferencing system).

Claims 30-32, 38-40, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathurst et al (US20050286698, hereinafter “Bathurst”) in view of Delano et al (US20110129098, hereinafter “Delano”) in view of Zhang et al (US20090080632, hereinafter “Zhang”) in further view of Wu et al (US20180220213, hereinafter “Wu”).
Regarding claim 30, Bathurst in view of Delano in further view of Zhang teach wherein each communications unit includes a housing (Bathurst, Fig. 5, communication unit housing 510), the audio output being a speaker array (Zhang, Fig. 4, speaker array) that is mounted on the housing.
Bathurst in view of Delano in further view of Zhang fails to explicitly teach the audio output being a speaker array that is mounted on the housing.
Wu teaches the audio output being a speaker array that is mounted on the housing (abstract, speaker array mounted in the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conferencing audio system (as taught by Bathurst, Delano, and Zhang) such that it comprised of a plurality of driver units (as taught by Wu). The rationale to do so is to reduce the size of the system while also evenly distributing a plurality of speakers within the housing to improve audio performance (Wu, ¶71).
Regarding claim 31, Bathurst, Delano, Zhang, and Wu teaches in which the audio output includes a speaker array controller connected to the speaker array so that the speaker array can generate sound output in different dispersion patterns (Wu, ¶137, Fig. 23, processor 2302 controls the 
Regarding claim 32, Bathurst, Delano, Zhang, and Wu teaches in which each communications unit includes a presence detector that is connected to the controller, the controller being configured to adjust a dispersion pattern of the audio output, via the speaker array controller, based on a signal received from the presence detector (Wu, ¶137, sensors are imbedded in the system that allows for detection of external objects and change the dispersion pattern with respect to the sensor output).
Regarding claims 38-40, they are rejected similarly as claims 30-32, respectively. 
Regarding claims 45-46, they are rejected similarly as claims 31-32, respectively. The method can be found in Bathurst (¶1, method of using conferencing system).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathurst et al (US20050286698, hereinafter “Bathurst”) in view of Delano et al (US20110129098, hereinafter “Delano”) in view of Zhang et al (US20090080632, hereinafter “Zhang”) in further view of Chen (US20030053620).
Regarding claim 33, Bathurst in view of Delano in further view of Zhang fails to explicitly teach wherein the analogue input includes a microphone connection mechanism that is operatively connected to the digital signal processor and is configured to facilitate connection of the sound source in the form of a microphone to the communications unit in a detachable manner.
Chen teaches wherein the analogue input includes a microphone connection mechanism that is operatively connected to the digital signal processor and is configured to facilitate connection of the sound source in the form of a microphone to the communications unit in a detachable manner (abstract, Fig. 2, each of the plurality of microphone inputs are detachable in manner). 
.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathurst et al (US20050286698, hereinafter “Bathurst”) in view of Delano et al (US20110129098, hereinafter “Delano”) in view of Zhang et al (US20090080632, hereinafter “Zhang”) in view of Wu et al (US20180220213, hereinafter “Wu”) in further view of Chen (US20030053620).
Regarding claim 42, Bathurst, Delano, Zhang, and Wu fail to explicitly teach in which the analogue input of each communications unit includes a microphone connection mechanism that is operatively connected to the digital signal processor and is configured to facilitate connection of the sound source, in the form of a microphone, to the communications unit in a detachable manner.
Chen teaches in which the analogue input of each communications unit includes a microphone connection mechanism that is operatively connected to the digital signal processor and is configured to facilitate connection of the sound source, in the form of a microphone, to the communications unit in a detachable manner (abstract, Fig. 2, each of the plurality of microphone inputs are detachable in manner). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the microphone units on a conferencing system (as taught by Bathurst, Delano, Zhang, and Wu) for the detachable microphones (as taught by Chen). The rationale to do so is to substitute one well known microphone unit for another to yield the predictable result of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651